           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

JESSE A. V. HEATH, JR.                                                   PLAINTIFF
ADC #119387

v.                    No. 5:17-cv-209-DPM-JTK

HORAN, Doctor, Cummins Unit                                           DEFENDANT

                                 ORDER
     1. The Court withdraws the reference.
     2. Joint motion to substitute, NQ 72, granted.                 The Court directs
the Clerk to substitute Wellpath, LLC, for Defendant Horan on the
docket.   Heath's claims against all other Defendants, including Horan,
are dismissed with prejudice.    The Court will dismiss Heath's claim
against Wellpath with prejudice after 27 February 2020 unless a party
seeks some relief before then.   NQ 71.
     So Ordered.
                                    ~          ~,f:
                                                 v'
                                  D. P. Marshall Jr.
                                  United States District Judge

                                    I8    ftk1 VtM y
                                                  J
                                                       pl. 0 .2.0
